Ross, J.
— The respondent moved to dismiss the appeal herein because of the failure of appellant to file the transcript within the time prescribed by a rule of this court. Appellant in answer to the motion offered to file the printed transcript, and at the same time presented a written stipulation signed by the attorney of record of respondent extending the time to file the transcript to a date' beyond the hearing of the motion. It is objected that the stipulation is of no effect because not filed Avith the clerk. But we think that in a matter relating only to the time in which the record on appeal shall be filed here the objection is not well taken, and that the appeal should not be dismissed.
Motion denied.
McKee, J., and McKinstry, J., concurred.